UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4919



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL JOHNSON BELL, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-202)


Submitted:   September 22, 2004           Decided:   August 16, 2005


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade A. Jacobson, Richmond, Virginia, for Appellant.      Paul J.
McNulty, United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Samuel Johnson Bell, Jr., appeals his conviction and

sentence for distribution of cocaine base, possession with intent

to   distribute   cocaine   base,    and    possession   of   marijuana   in

violation of 21 U.S.C. §§ 841, 844 (2000).

           Bell argues the evidence was insufficient to sustain the

jury’s verdict.   A jury’s verdict must be upheld on appeal if there

is substantial evidence in the record to support it.            Glasser v.

United States, 315 U.S. 60, 80 (1942).        In determining whether the

evidence in the record is substantial, we view the evidence in the

light most favorable to the government and inquire whether there is

evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.     United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc).        In evaluating the sufficiency of

the evidence, we do not review the credibility of the witnesses and

assume that the jury resolved all contradictions in the testimony

in favor of the government.    United States v. Romer, 148 F.3d 359,

364 (4th Cir. 1998).    The uncorroborated testimony of one witness

or an accomplice may be sufficient to sustain a conviction. United

States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).

           We conclude there is substantial evidence in the record

to uphold Bell’s conviction of distribution of cocaine base.

Furthermore, because we conclude substantial evidence supports the


                                    - 2 -
jury’s finding that Bell was in constructive possession of the

cocaine base found in the vehicle he was driving prior to being

arrested, we uphold Bell’s conviction for possession with intent to

distribute cocaine base.    See United States v. Laughman, 618 F.2d

1067, 1077 (4th Cir. 1980).

          Bell next argues the district court erred in not ordering

a hearing on whether the jury was impartial after learning that the

jury foreperson was wearing a commemorative law enforcement pin

during deliberations.      Investigation of alleged juror bias or

misconduct is left to the discretion of the trial judge.    United

States v. Peterson, 524 F.2d 167, 177 (4th Cir. 1975).         The

district court may deal with such claims as it feels the particular

circumstances require and will be reversed only for an abuse of its

discretion.   United States v. Duncan, 598 F.2d 839, 866 (4th Cir.

1979).   Because the district court’s inquiry into the matter

revealed that none of the jurors could recall what was on the pin

and that there was no discussion of the pin during deliberations,

we conclude the district court did not abuse its discretion when it

declined to hold a hearing on the alleged misconduct.

          Bell has filed a supplemental brief challenging his

sentence under United States v. Booker, 125 S. Ct. 738 (2005).

Because Bell did not raise this issue before the district court, we

review his argument for plain error. To establish plain error: (1)

there must be an error; (2) the error must be plain; and (3) the


                                - 3 -
error must affect substantial rights.          United States v. White, 405

F.3d 208, 215 (4th Cir. 2005).        If the three elements of the plain

error standard are met, we will exercise our discretion to notice

the error only if it seriously affects “the fairness, integrity, or

public   reputation     of     judicial    proceedings.”     Id.   (citation

omitted).       The record in this case, however, reveals no Sixth

Amendment error, and no nonspeculative basis for concluding that

the court’s mandatory application of the guidelines affected Bell’s

substantial rights.      Having reviewed the sentencing transcript, we

find no indication that the district court wished to sentence Bell

below the guideline range but was constrained by the guidelines

from doing so.     Id. at 223-24.

            Accordingly, we affirm Bell’s conviction and sentence.

We   dispense    with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                     - 4 -